Title: From George Washington to John Hancock, 24 September 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Harlem Heights Septr 24th 1776

The post being about to depart I have only time to add, That no event of importance has taken place on this side Hudson’s River since my last of the 22d Instt.
The Inclosed Letter received last night from Genl Greene, who now commands in the Jerseys, will give Congress all the information I have respecting the evacuation of powles Hook and the landing of the Enemy to possess It.
I this minute obtained a Copy of the Genl Return of our

Force, the first I have been able to procure for some time past, which I do myself the honor of transmitting for the satisfaction of Congress. I am Sir with the greatest respect Yr Most Obedt Servt

Go: Washington


P.S. The Thirteen Militia Regiments from Connecticut being reduced to a little more than Seven Hundred Men Rank & file, fit for duty, I have thought proper to discharge the whole, to save the States the immense charge that would arise for Officer’s pay—There are too, many Militia that have just come in & on their way from that State, none of which are provided with a Tent or a Single Camp Utensil. This distresses me b[e]yond measure.

